Case 2:18-cr-00422-SMB Document 1254-2 Filed 08/31/21 Page 1 of 5
Case 2:18-cr-00422-SMB Document 1254-2 Filed 08/31/21 Page 2 of 5
                  Case 2:18-cr-00422-SMB Document 1254-2 Filed 08/31/21 Page 3 of 5


 ¨   DV   ¨   Child Abuse   ¨   Arson   þ   Homicide   ¨   Hate Crime   ¨   Elderly   ¨   Gang Related   ¨          ¨ On-Body Camera
                                                                                                             Liquor Est.

  Agency: SPD                                                                                                 Case Number: 12-14147
                                             Incident / Investigation Report
                                            MURDER 1ST DEGREE-DURING CRIME
  Reported    06/22/2012 10:25                          Found      06/22/2012 10:25                      Occurred 06/22/2012 10:25
  Location    11260 N 92nd St Apt. 1057, Scottsdale, AZ                                             Original Officer (707) LOCKERBY, H

                                                   Supplement Information                         Supplement Page:         5
  Date Added: 06/23/2012 13:12:07                                                                        Added By: (1230) MCCABE, R



INTERVIEW OF ANTHONY JAMAL GOBERT at 605 N SCOTTSDALE RD and DISTRICT 1 LOBBY 1715 HOURS
(RECORDED)
I was informed that Anthony GOBERT, Crystal MacMartin`s boyfriend, had dropped her off at 11260 N 92nd St and that he was not
able to come to the FAC for an interview but that he would meet Detectives at the Dennys located 605 N Scottsdale Rd, Tempe, AZ.

I met Anthony at the Denny`s at approximately 1715 hours. He was seated in the back of the restaurant waiting for Detectives.

Anthony identified himself with an AZ DL with photo as Anthony Jamal GOBERT. He told me the following: Anthony began by
crying and telling me he did not know what to do. I waited for him to calm down to begin asking him questions.

Anthony and Crystal moved to Airzona around May 21, 2012. Their goal was to get away from Vegas and look for jobs. Crystal
attained a job with Maxim Limo. She was involved in different aspects of the business ranging from catering, dancing, bar-tending,
escort services. He was adamant that she did not have "sex for money." Anthony is currently unemployed.

At this point the recorder battery died. While waiting for another battery I continued the interview. I asked Anthony to tell me about
how and where he dropped off Crystal. He said that his times will most likely be off because he doesn`t remember them well. He
approximated that Crystal received a phone call from Maxim in order to provide Escort Services at 0800 hours on 6/22/12. Crystal
asked him for a ride to the location and he agreed to take her. He said he like to take her so that if she is ever in need he can pick her
up when she calls. Crystal and Anthony left for the location at approximately 0930 hours and arrived at 11260 N 92nd St at
approximately 1000 hours. When they arrived they had trouble locating the apartment. They both decided to drop Crystal off so that
she could find the location on foot and then Anthony would stay nearby if she needed him to pick her up. When she exited the
vehicle he drove to the exit of the parking lot and waited a few minutes. When he didn`t receive a call in the next few minutes he left.
He drove to the McDonalds located at N 92nd St/E Shea Blvd in order to wait in the parking lot.

I asked Anthony what the protocol was for him to pick her up. He stated that she normally calls him or texts him and lets him know
that everything was alright. He began to worry when he didn`t receive that phone call. While waiting in the McDonalds parking lot
he saw several police cars with lights and sirens driving NB on N 92nd St. He said he then started calling her and texting her. He
showed me his phone calls and text log on his cell phone. His cell phone showed that he started texting her at 1125 hours and he
started calling her at 1131 hours. He said he thought it was earlier than that due to the time frame but wasn`t sure why the phone
would have those times.

Another battery was put in the recorder and I continued the interview. This accounts for the two separate recordings for the same
interview.

When he couldn`t get a hold of her returned to where de dropped her off at 11260 N 92nd St. He saw the police tape but didn`t think
it was related. He then returned to McDonalds. He called Sydney to meet him at McDonalds and help him figure out what was going
on. Sydney arrived with her boyfriend. Anthony said he doesn`t know who he is, but he thinks his first name Cordeo (SP?). Sydney
then drove Anthony`s vehicle to the scene while Cordeo drove him home.

Anthony had learned from Maxim Limo employees that Crystal was on the phone with someone from the service when she was
going inside the apartment.



   10/24/2017 12:22                                                           Page 5
                  Case 2:18-cr-00422-SMB Document 1254-2 Filed 08/31/21 Page 4 of 5


 ¨   DV   ¨   Child Abuse   ¨   Arson   þ   Homicide   ¨   Hate Crime   ¨   Elderly   ¨   Gang Related   ¨          ¨ On-Body Camera
                                                                                                             Liquor Est.

  Agency: SPD                                                                                                 Case Number: 12-14147
                                             Incident / Investigation Report
                                            MURDER 1ST DEGREE-DURING CRIME
  Reported    06/22/2012 10:25                          Found      06/22/2012 10:25                      Occurred 06/22/2012 10:25
  Location    11260 N 92nd St Apt. 1057, Scottsdale, AZ                                             Original Officer (707) LOCKERBY, H

                                                   Supplement Information                         Supplement Page:         1
  Date Added: 06/27/2012 18:55:19                                                                        Added By: (1204) MANORE, A



                                                       Supplement Notes
DET. A. MANORE (#1204), GANG INVESTIGATIONS UNIT (GIU)
INTERVIEW WITH ELEANOR FORD (Dispatcher, Co-Worker of Victim)
06-22-2012 @ APPROXIMATELY 1651 HRS

INTERVIEW SUMMARY:

FORD is a dispatcher with the AZ Outcall escort service as well as a friend to the victim. On 06-22-2012 at approximately 0130
hours, FORD dispatched JETT (escort and friend/co-worker to the victim) to 11260 N 92nd Street to meet a client who identified
himself as "Joey." FORD received a call from JETT after she refused to meet with the client because he frightened her. In the late
morning hours of 06-22-2012, FORD was called by dispatchers JAGNANDAN and ESPINOSA after having dispatched the victim
to the same address (but with different apartment number). Dispatcher ESPINOSA had lost contact with the victim. FORD
subsequently notified JETT. Out of concern for the victim, FORD contacted the hospital for information and subsequently notified
JETT of the victim`s death. FORD provided a description of the AZ Outcall business model as well as related job descriptions.
FORD recalled that she had put MATTHEWS` home address (incident location) a computer-based, "do not send" list in January of
2012.

INVOLVEMENT SUMMARY:

On 06-22-2012 at approximately 1235 hours, I was on-duty as a detective with the Scottsdale Police Department (SPD), Crimes
Against Persons (CAP), Gang Investigations Unit (GIU). I was wearing plain clothes, equipped with detective equipment and
wearing a SPD badge around my neck which was secured by a chain.

Sgt. Myers tasked me to interview the AZ Outcall escort service dispatchers (whose identities were being discovered during the
course of interviews). Subject ELEANOR FORD (dispatcher) was requested (by phone) to come to the SPD Family Advocacy
Center for an interview reference information she might have regarding the victim and the related homicide.

At approximately 1651 hours, I made audio recorded interview with FORD in a SPD FAC interview room (a recording of which was
copied to CD and later impounded for evidentiary purposes). Interview contact with FORD was voluntary in nature (she was not
under arrest nor was she compelled to speak with me).

During the course of the interview, FORD advised of the following (a complete record of the interview can be accessed via audio
recording):

FORD is presently employed as a dispatcher for both Maxim Limousine and AZ Outcall escort service. FORD typically works as a
dispatcher Monday through Thursday from 7:00am to 5:00pm. FORD confirmed that AZ Outcall is an escort service whereby clients
call into the service and subsequently speak with dispatchers to schedule companionship. FORD then makes contact with escorts that
match the client`s physical preferences.

Clients sometimes call the dispatchers for recommendations. Dispatchers then connect clients with escorts that best match clients`
preferences in personality and/or physical appearance.



   10/24/2017 12:22                                                           Page 1
                  Case 2:18-cr-00422-SMB Document 1254-2 Filed 08/31/21 Page 5 of 5


 ¨   DV   ¨   Child Abuse   ¨   Arson   þ   Homicide   ¨   Hate Crime   ¨   Elderly   ¨   Gang Related   ¨          ¨ On-Body Camera
                                                                                                             Liquor Est.

  Agency: SPD                                                                                                 Case Number: 12-14147
                                             Incident / Investigation Report
                                            MURDER 1ST DEGREE-DURING CRIME
  Reported    06/22/2012 10:25                          Found      06/22/2012 10:25                      Occurred 06/22/2012 10:25
  Location    11260 N 92nd St Apt. 1057, Scottsdale, AZ                                             Original Officer (707) LOCKERBY, H

                                                   Supplement Information                         Supplement Page:         2
  Date Added: 06/27/2012 18:55:19                                                                        Added By: (1204) MANORE, A



FORD confirmed that AZ Outcall utilizes www.backpages.com to advertise their companionship services. AZ Outcall employs
subjects who create, run and update the advertisements. FORD refers to the advertisements as "Heidi Ads."

FORD volunteered that her service is nothing more than a companion service and that she disconnects from clients that make
requests for sexual activity. Fulfilling requests for sexual activity is against company policy.

AZ Outcall utilizes several phone numbers which are linked to caller-ID tags. The caller-identification corresponds to the name that
was used in the advertisement (when a client calls AZ Outcall reference an advertisement viewed on www.backpages.com, the
incoming phone call displays the name associated with the advertisement). Dispatchers take down information (name, address, etc.)
of the client and connect him up with an available escort that matches the physical profile indicated by the name.

FORD provided several examples as follows:

"Heidi" = Busty blonde
"Nadia" = Slender brunette
"Savannah" = Busty brunette
"Roxxy" = Busty brunette
"Alexis" = Busty blonde
"Stacy" = Petite brunette
"Brandy" = Slender brunette
"Nikki" = Busty brunette
"Madison" = Slender blonde

FORD did not know whether the name designations were "industry-wide" or specific to AZ Outcall.

On 06-22-2012 at approximately 0130 hours, FORD received a phone call at the AZ Outcall dispatch office. The caller-ID tag
indicated that the caller was responding to an advertisement for "Heidi" (a busty blonde). The male indicated he would "like to get
together." FORD recorded the male`s phone number and then called him back. FORD quoted the male a $200.00 minimum for an
hour. FORD provided me with a plain, white, 8.5 x 11-inch piece of paper with various quotes written on both sides of the paper.
One of the quotes was highlighted with large, written dots. FORD indicated that the quote highlighted by the dots was the quote
related to JETT`s dispatch on 06-22-2012 at 0130 hours.

The note indicated that a "Joey" had called FORD reference an advertisement for "Heidi." The phone number listed for the subject
was 602-513-3659 with a quoted price of "min $200/hr." The address provided was "11260 N 92nd Street, Condo #1054, Scottsdale
85260." FORD advised that her official "call log" (faxed to investigators earlier in the day) reflected her own personal notes (as
presented).

FORD confirmed that she knew what the client "Joey" was looking for (in terms of physical appearance) due to his calling in
response to a "Heidi ad" (indicating a "busty blonde"). FORD recalled that she was surprised to learn that MACMARTIN (the
victim) had been sent to the address later in the morning in response to a "Nadia" advertisement. A "Nadia" advertisement is for a
brunette, not a blonde (MACMARTIN had blonde hair). Sometimes the girls "switch out" by advising clients that they dyed their



   10/24/2017 12:22                                                           Page 2
